Citation Nr: 1611690	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss and tinnitus as well as the Veteran's petition to reopen his claim for PTSD.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for an acquired psychiatric disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The issues of entitlement to service connection for PTSD, entitlement to service connection for hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed November 2006 rating decision denied service connection for PTSD.

2. There is evidence associated with the claims file since then that relates to unestablished facts necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen his claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, for the purpose of establishing whether new and material evidence has been received, the evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The pertinent evidence of record at the time of the November 2006 rating decision denying this claim on its underlying merits included the Veteran's service treatment records (STRs), showing that the Veteran sustained gunshot wounds during combat in Vietnam and was also in a helicopter crash in 1963.  Also of record were statements from the Veteran that his PTSD was caused by his traumatic experiences during the Vietnam War and/or secondary to his service-connected residuals of a gunshot wound.  The RO made attempts to obtain medical records from various facilities that the Veteran indicated that he had been treated for PTSD.  Those facilities provided negative responses.  The RO denied the Veteran's claim for PTSD because the record at that time did not show the Veteran had a diagnosis of PTSD.  The Veteran did not appeal this decision.

Since the November 2006 rating decision, the relevant evidence of record includes VA and private medical treatment records and Social Security Administration (SSA) records.  A review of these records indicates that the Veteran has had a history of PTSD and received treatment for symptoms including flashbacks and intrusive thoughts.  See Vet Center Intake Form dated May 2005 and SSA medical record dated June 2006.  The Board finds that this additionally-submitted evidence is new and material to this claim, so not instead cumulative or redundant of the evidence previously of record and previously considered in the November 2006 rating decision.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is warranted. 


ORDER

The petition to reopen a claim of entitlement to service connection for PTSD is granted.






REMAND

Unfortunately, the Veteran's reopened claim for PTSD must be remanded for further development rather than decided immediately.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).

A review of the record shows that he served in Vietnam from August 1963 to August 1964 and was awarded the Purple Heart for his actions in service.  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board notes that the Veteran is already service-connected for an anxiety reaction with neurodermatitis.  As already mentioned above, the record shows that the Veteran may have symptoms associated with PTSD.  Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of any other distinguishable psychiatric disability, including PTSD, that may be related to his service or secondary to his service-connected residuals of a gunshot wound.

In addition, the Veteran's claims for hearing loss and tinnitus must also be remanded for a VA examination.  The Veteran believes that his hearing loss and tinnitus are a result of acoustic trauma he sustained while in Vietnam as a flight crew chief.  A review of the Veteran's military personnel records show that he was discharged as a helicopter crew.  Moreover, a review of the Veteran's post-service medical treatment records indicates that he has hearing loss.  See SSA medical record dated July 2008 and private medical treatment record dated October 2010.  Thus, a medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

Further, a review of the record shows that the RO has unsuccessfully tried to schedule the Veteran for a VA examination.  The record, however, reveals that the Veteran informed the RO in September 2005 that he was arrested and awaiting trial in Broward County, Florida.  Subsequently, in May 2006, he was convicted and sentenced to 25 years at South Florida Reception Center (SFRC).
 
Although VA's ability to provide examinations to incarcerated veterans may be limited by the circumstances of the incarceration, the Court has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), citing Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  See Bolton, 8 Vet. App. 191; see also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11.

Since the Veteran remains incarcerated, the RO must make reasonable efforts to accommodate the Veteran at prison with respect to his current incarceration when scheduling the VA examinations.

As there may be additional treatment records directly pertinent to the current issues, all pertinent, outstanding VA and private treatment records should be obtained, to the extent available, and associated with the claims file.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent medical treatment.  For all records identified that are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls for all that are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2. Upon receipt of all additional records, schedule a VA mental status evaluation to ascertain all current psychiatric disorders, including PTSD, and for an opinion concerning their etiologies, especially in terms of their posited relationship with the Veteran's military service. The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished. 
A complete history should be obtained from the Veteran. All indicated tests should be performed and findings reported in detail.

Following review of the claims file and mental status evaluation, the examiner must diagnose all current psychiatric disorders.  If it is confirmed the Veteran has PTSD, then an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) the PTSD is attributable to any cited stressors that occurred in combat during the Vietnam War or was caused or aggravated by service-connected disabilities (residuals of gunshot wound, heart disease or anxiety reaction with neurodermatitis) or treatment therefor.   

For any other diagnosed psychiatric disorder, an opinion is needed as well for each that also addresses the likelihood (very likely, as likely as not, or unlikely) that it is related or attributable to the Veteran's service or dates back to his service, including especially to his time in combat during Vietnam War or was caused or aggravated by service-connected disabilities (residuals of gunshot wound, heart disease or anxiety reaction with neurodermatitis) or treatment therefor.   

It is essential the examiner discuss the underlying reasoning supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific findings in the file substantiating conclusions.

3. Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished. 

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus had its clinical onset during active service, or is related to any in-service disease, event, or injury.  When providing this opinion, the examining audiologist must consider that the Veteran's exposure to traumatic noise and resultant auditory injury is established by virtue of his combat service in Vietnam.

The VA examiner should remain mindful that lay evidence is potentially competent to support the presence of the claimed disability both during and since service, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  

It is essential the examiner discuss the underlying reasoning supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific findings in the file substantiating conclusions.

4. The RO must make reasonable efforts to accommodate the Veteran with respect to his current incarceration when scheduling the VA examination.  Specifically, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-base provider contracted by VA, or a prison physician at VA expense.  If the VA examination simply cannot be conducted due to the Veteran's incarceration, the RO should provide documentation of its attempts to obtain the medical examination, including any coordinating efforts with prison medical staff.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11.

5. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


